Citation Nr: 0329125	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by loss of sense of smell.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1970 to 
September 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Oakland, 
California, Regional Office (RO), which denied direct-
incurrence and secondary service connection for loss of sense 
of smell and confirmed a noncompensable evaluation for the 
service-connected bilateral hearing loss.  A September 2002 
RO hearing was held.  By a September 2003 written statement, 
appellant withdrew a previous request for a Board hearing.


REMAND

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered to be applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

Although the Board has recently sought an opinion from the VA 
Office of General Counsel as to the applicability of the 
Veterans Claims Assistance Act of 2000, since such opinion 
has not apparently been rendered yet, the Board will assume 
that the Veterans Claims Assistance Act of 2000 is applicable 
in the instant case, pending a definitive answer to this 
question of the applicability of the Act.  

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the appellate issues appears necessary for procedural due 
process concerns.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

With regards to a medical evidentiary matter, the record 
indicates that VA has not afforded appellant appropriate 
examination with medical opinion rendered as to whether he 
currently has chronic disability manifested by loss of sense 
of smell and, if so, what its etiology is.  Appellant alleges 
that his loss of smell is related to either in-service diesel 
fuel exposure as a heavy equipment operator or the service-
connected hearing disability.  The VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claims.  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Adequate medical opinion regarding the etiology of 
appellant's claimed disability involving loss of sense of 
smell is deemed warranted for the Board to equitably decide 
this appellate issue, and should therefore be obtained.  

Additionally, although in September 2002, the RO sought 
certain private medical records from Kaiser Permanente and a 
November 2002 written response from Kaiser Permanente noted 
that medical records "do exist, but not within the time 
limitation set forth in the request" (which referred to 1978 
to the "present" and certain hearing disabilities), it is 
unclear exactly what existing medical records are available 
and whether such records might be relevant to the claimed 
disability involving loss of sense of smell.  Therefore, 
another request for all relevant records from said private 
healthcare provider appears indicated.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request appellant 
to provide any relevant clinical 
records (not already of record) that 
he may have in his possession 
pertaining to the claimed defective 
hearing and loss of smell 
disabilities, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided him relevant 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers, including, but not 
limited to:  Kaiser Permanente, APTL 
Network, Inc., P.O. Box 162310, 
Sacramento, California 95816-2310.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folder.  

2.  With respect to the issue of 
entitlement to service connection 
for chronic disability manifested by 
loss of sense of smell, the RO 
should arrange appropriate VA 
examination.  The examiner should 
review the entire claims folder, 
examine appellant, and render 
medical opinion as to whether it is 
at least as likely as not (i.e., is 
there at least a 50 percent 
probability) regarding the 
following:  
	(a) Does appellant currently 
have any chronic disability 
manifested by loss of sense of 
smell; (b) if appellant currently 
has a chronic disability manifested 
by loss of sense of smell, did it 
have an in-service onset, or if not 
manifested during service, what is 
its approximate date of onset; (c) 
if appellant currently has a chronic 
disability manifested by loss of 
sense of smell, is it causally or 
etiologically related to the 
service-connected bilateral hearing 
loss or tinnitus; and (d) did the 
service-connected bilateral hearing 
loss or tinnitus aggravate any 
chronic disability manifested by 
loss of sense of smell?  
	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.

3.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issues, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  The 
RO should consider the applicability 
of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), and all other 
applicable legal criteria.  

4.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to an 
increased (compensable) rating for 
bilateral hearing loss and service 
connection for chronic disability 
manifested by loss of sense of 
smell, under all appropriate 
statutory and regulatory provisions 
and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




